Citation Nr: 0407010	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left elbow injury with arthritis, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from October 1951 to November 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  That decision denied the veteran's petition to 
reopen his claim for a cervical spine disability and 
continued the 10 percent evaluation of the veteran's left 
elbow disability.  The February 2002 statement of the case 
(SOC) increased the evaluation of the left elbow disability 
to 20 percent.

These claims first came before the Board in January 2003, and 
the Board remanded both of them to the RO.  The Board found 
that the petition to reopen for the cervical spine disability 
was actually a claim that had been pending since August 1976, 
and had never been properly adjudicated.  The Board ordered a 
readjudication of that claim, to be preceded by a VA 
examination to assess the nature and etiology of the cervical 
spine disability.  The Board also remanded the claim for an 
increased rating for the left elbow disability, and ordered a 
VA examination to assess the current severity of that 
disability.

On remand, the RO granted the claim for service connection 
for the cervical spine disability.  As this was a full grant 
of benefits sought on this issue, it is not before the Board 
for adjudication.  The RO continued the 20 percent evaluation 
of the service-connected left elbow disability.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim for an increased 
rating for his service-connected left elbow injury with 
arthritis has been obtained.

2.  The veteran's service-connected left elbow disability is 
manifested by flexion to 135 degrees, extension to 20 
degrees, pronation at 80 degrees and supination at 60 
degrees, and the range of motion is additionally limited by 
pain, incoordination, and lack of endurance.


CONCLUSION OF LAW

An evaluation of 30 percent, but no higher, is warranted for 
the residuals of the veteran's left elbow injury with 
arthritis.  38 U.S.C.A. §§ 1155, 7104 (West 2002);  38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5205 through 5213 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his current claim for an increased rating for his 
left elbow disability, in January 1999.  But the VCAA applies 
to claims, as here, filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the Board had yet to issue 
its January 2003 decision that remanded the claim to the RO, 
which subsequently issued a June 2003 supplemental SOC (SSOC) 
as to the left elbow claim.  See VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Bernklau v. Principi, 291 F.3d 795, 806 
(Fed. Cir. 2002) (distinguishing between VCAA application to 
claims pending before RO or Board, and those on appeal before 
a Court).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Id. at 422.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that Pelegrini is incorrect as 
it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA, and is pursuing further 
judicial review on this matter.  However, assuming without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, the veteran's claim for an increased 
rating for his left elbow disability was denied in April 
1999.  After that rating action was promulgated, and the 
subsequent enactment of the VCAA, the RO did not send a 
letter to the veteran informing him of the VCAA and its 
application to his case, but did cite the VCAA implementing 
regulations in its February 2002 SOC.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements).  The claim came before the Board in 
January 2003 and was remanded.  The remand order included 
instructions to provide VCAA notice to the veteran.  The RO 
provided such notice to the veteran in its February 2003 
letter to him.  That letter explained the VCAA and its 
application to his case, and explained the manner in which he 
could submit evidence in support of his claim.  The RO also 
included the text of the VCAA implementing regulations in its 
June 2003 SSOC.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his 
claim (nor could it have been, as the adjudication preceded 
the VCAA's enactment), the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369, 2004 U.S. App. LEXIS 115, 
*9-*13 (no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 
(West 2002) to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's 
February 2002 SOC and February 2003 letter was not given 
prior to the first AOJ adjudication of the claim, the latter 
notice was provided by the AOJ after the Board's remand and 
prior to the post-remand transfer and certification of the 
appellant's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.

Therefore, notwithstanding requirements of Pelegrini as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error to the veteran.

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.

The February 2003 VCAA letter explained the duty to notify 
and assist, as well as the evidentiary requirements relating 
to service connection and increased ratings claims.  In the 
letter, the RO listed the evidence already in the claims 
file, asked the veteran to provide the names and addresses 
of any medical care providers who had furnished treatment 
for his left elbow since October 2000, and asked him to tell 
it about any additional information or evidence he wanted 
the RO to obtain.

The RO's February 2003 letter thus provided the information 
specified by Quartuccio and, in its comprehensive and case 
specific listing of the types of evidence the veteran could 
provide, met Pelegrini's directive to tell him to "give us 
everything you've got pertaining to your claim," even 
though the letter did not use such exact language.  See 
Pelegrini, 17 Vet. App. at 422.

Moreover, all the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. at 
564; Bernard v. Brown, 4 Vet. App. at 393-394.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all of Pelegrini's 
content requirements is harmless.

Finally, the RO has also obtained VA and private medical 
records and there is no indication there are additional 
relevant records of any kind that have not been associated 
with the claims file.  Indeed, the veteran did not indicate 
there was any additional information or evidence, and the 
veteran's representative, in its November 2003 Statement in 
Lieu of VA Form 646 stated: "Private treatment records and 
progress notes from the [VA] Health Care System have been 
obtained and appellant has been offered an appropriate 
compensation and pension examination.  [T]his service 
believes that all evidence which is factually ascertainable 
has been obtained and that this material of records 
adequately portrays the onset, continuity and severity of 
issues on appeal."  The RO thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for an increased rating for his service-
connected residuals of a left elbow injury with arthritis.


Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Entitlement to compensation for the veteran's left elbow 
disability has already been established and an increase in 
the rating for this disability rating is at issue.  Thus, the 
present level of disability is the primary concern here.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In addition, under the laws administered by VA, disabilities 
of the elbow and forearm are rated under Diagnostic Codes 
5205 through 5213.  A distinction is made between major and 
minor extremities for rating purposes.  Only one hand is to 
be considered major.  38 C.F.R. § 4.69 (2003).  The veteran 
is right handed, as noted in the March 2003 QTC examination 
and as he indicated at his May 2002 hearing before a Veterans 
Law Judge (VLJ) of the Board (p. 15).  Therefore, discussions 
of the ratings in the Diagnostic Codes will refer to those of 
the minor extremity.

The service medical records (SMRs) reflect an injury to the 
left arm in November 1952, with negative x-rays and 
limitation in range of motion in extension and supination.  
Also noted in November 1952 were mal fracture of the head of 
the radius of the elbow, shown by x-ray and loss of motion in 
extension, flexion, and supination.

There were indications of pain in the left elbow in the July 
1972 VA outpatient treatment (VAOPT) records, but x-rays were 
within normal.  X-rays performed in connection with the 
October 1973 VA examination showed some irregularities.

A March 1984 VAOPT report indicated that the veteran lacked 
25 to 30 degrees of flexing in his left elbow, with pain and 
stiffness.

The October 1996 VA examination showed no gross deformity or 
evidence of effusion or fluid in the left elbow.  There was 
flexion to 90 degrees and extension to 5 degrees.  Pronation 
was 70 degrees and supination 75 degrees.  There was also 
tenderness over the area of the left radial head.

March 1998 VAOPTS reflect that the veteran fractured his left 
wrist in December 1997.

The October 2000 QTC examination, which was general in 
nature, noted that there were no arthritic changes shown in 
the x-ray report of the left elbow.  Examination of the left 
elbow revealed flexion of 115/145 and pronation of 60/80 with 
pain and associated fatigue, weakness, and lack of endurance.  
The examiner described the effect of the left elbow 
disability on veteran's activities of daily living as 
moderate.

At the March 2003 QTC examination, the veteran's left elbow 
was normal in appearance and had no significant heat, 
redness, swelling, effusion, drainage, or abnormal movement.  
There was tenderness over the medial and lateral epicondyles.  
There was no tenderness to resistance against dorsiflexion.  
Range of motion was flexion 135 degrees with pain at the 
extremes of range of motion.  There was "ankylosis" at 140 
degrees.  Extension was -20 degrees with "ankylosis" at -20 
degrees.  Pronation was normal at 80 degrees.  Supination was 
60 degrees with pain and "ankylosis" at 60 degrees.  The 
range of motion of the left elbow was additionally limited by 
pain, incoordination, lack of endurance, and "ankylosis" 
but not fatigue or weakness.

The bilateral handgrip was slightly diminished, with the 
right handgrip slightly less than the left.  Power in the 
left upper extremity biceps was 5/5.

The March 2003 examiner concluded that the veteran had mild 
limitation of function to the left elbow, mild limitation of 
pronation, and mild limitation of flexion and extension, with 
the presence of ankylosis.  He also noted mild limitation of 
range of motion due to pain and the arthritic condition of 
the left elbow, but stated that there was no significant 
functional loss in the left upper extremity due to the 
condition of the left elbow joint as manifested by now 
significant atrophy and weakness.  The diagnosis was "Mild 
limitation of range of motion and ankylosis."  As to the 
effect of the left elbow disability on the veteran's usual 
occupation and daily activities, the examiner stated that, 
due to his left elbow disability, the veteran has limitations 
of occupations that involve frequent pushing and pulling and 
occupations that require full range of motion of supination, 
pronation, and extension of the elbow joint in the left upper 
extremity.

At his hearing, the veteran recounted the initial injury to 
his elbow, which was caused by a fall during a football game 
(p. 5).  He also indicated that the pain in his elbow is 
excruciating (p. 7), always present, and bothers him if he 
uses it (pp. 15, 16).  It makes a cracking noise and stiffens 
(pp. 7, 16).  He also indicated that he has trouble lifting 
objects (p. 7).  When asked if he could use his arm to dress 
and undress himself, the veteran replied only that he had 
some trouble washing, due to a lack of flexibility in his 
hand (p. 16).  The veteran also noted his post-service left 
wrist fracture (p. 7).  The veteran also stated that his left 
elbow is affected by the weather, although he was somewhat 
vague as to the precise correlation (p. 16).  He is currently 
taking Diazepam for the pain resulting from all of his 
disabilities (p. 17).

The veteran also expressed his belief that his left elbow and 
cervical spine disabilities interfered with his ability to 
maintain employment (p. 8).  He noted that he had been 
employed at 35 or 40 different jobs, and that the pain had 
caused him to leave some of them (p. 8).

Historically, the RO has rated the veteran's left elbow 
disability under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5213.  
Under DC 5213, limitation of pronation with motion lost 
beyond the middle of the arc is assigned a 20 percent 
evaluation for the minor elbow and forearm.  Limitation of 
pronation with motion lost beyond the last quarter of arc 
where the hand does not approach full pronation is also 
assigned a 20 percent evaluation for the minor elbow and 
forearm.  Limitation of supination to 30 degrees or less is 
assigned a 10 percent evaluation for the minor elbow and 
forearm.  38 C.F.R. § 4.71a, DC 5213 (2003).

In order to receive a rating higher than 20 percent for his 
left elbow disability, the veteran must have ankylosis of the 
elbow (DC 5205); flexion limited to 55 degrees or less (DC 
5206); limitation of extension of the forearm to 100 degrees 
or more (DC 5207); impairment of the flail joint (DC 5209); 
nonunion of the radius and ulna, with flail false joint (DC 
5210); impairment of the ulna, with nonunion in the upper 
half, false movement, and loss of bone substance and marked 
deformity (DC 5211); impairment of radius, with nonunion in 
the lower half, false movement, with loss of bone substance 
and marked deformity (DC 5212); or the hand fixed in 
supination or hyperpronation (DC 5213).

Normal flexion of the elbow is from zero degrees (arm at 
side) to 145 degrees; normal extension of the elbow is from 
145 to zero degrees.  Normal forearm pronation is from 0 
degrees to 80 degrees and normal forearm supination is from 0 
degrees to 85 degrees.  See 38 C.F.R. §§ 4.45, 4.71, Plate I.  

Initially, the Board notes that, although the March 2003 
examiner used the term "ankylosis," he did not use it with 
the same meaning as that envisioned in the rating criteria.  
As used in the diagnostic codes, "ankylosis" means 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See, e.g., Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 91 (27th ed. 1988)).  The examiner noted 
ankylosis only after indicating a particular range of motion.  
Indeed, his diagnosis of the elbow disability was, "Mild 
limitation of range of motion and ankylosis."  The QTC 
examiner thus used ankylosis to describe the point at which 
there was stiffening of the elbow, rather than indicating 
that it was immobilized at a certain angle.  Thus, DC 5205, 
which provides ratings for ankylosis of the elbow is 
inapplicable, despite the examiner's use of that word.

The medical evidence also reflects that the veteran is not 
entitled to a higher rating under any of the other 
potentially applicable diagnostic codes.  Flexion was 135 
degrees, which is greater than the 110 degrees that would 
allow for a noncompensable evaluation under DC 5206 or 5208.  
Extension was to 20 degrees, which is farther than the 45-
degree limitation that would allow a 10 percent rating under 
DC 5207 or 5208.  There was no noted impairment of the flail 
joint or nonunion or malunion or other impairment of the 
radius or ulna, thus rendering inapplicable diagnostic codes 
5209 through 5212.  Finally, under DC 5213, the veteran is 
not entitled to a rating higher than the current 20 percent, 
because there is no evidence of bone fusion or of his hand 
being fixed in supination or pronation.

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

The March 2003 QTC examiner specifically stated that the 
range of motion of the veteran's left elbow was additionally 
limited by pain, incoordination, and lack of endurance, 
factors not contemplated by DC 5213.  Prior QTC and VA 
examiners had also noted pain, fatigue, weakness, and lack of 
endurance.  Moreover, the veteran has indicated that the pain 
is always present and bothers him when he uses the elbow, and 
the examiner noted there was tenderness over the medial and 
lateral epicondyles.  As these are precisely the type of 
functional impairments not contemplated by the rating 
criteria that must be considered under DeLuca, the Board 
finds that a 30 percent evaluation, the next highest 
available under Diagnostic Code 5213, is a more appropriate 
rating for the veteran.  An evaluation in excess of 30 
percent is not warranted, though, because such an evaluation 
is not even contemplated for the minor extremity under DC 
5211 through 5213, and the 40 percent evaluation under 
Diagnostic Codes 5206 and 5207 envisions a more severe 
restriction of movement, with flexion limited to 55 degrees 
and extension to 100 degrees, than can be compared with the 
veteran's flexion to 135 degrees and extension to 20 degrees, 
combined with his additional limitations by pain, 
incoordination, and lack of endurance.

Finally, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for his service-
connected left elbow disability under the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).  First, he has not been 
frequently hospitalized on account of it.  Moreover, although 
he indicated that he has often changed employment because of 
his disabilities, some of those changes in employment were 
also due, at least in part, to his now service-connected 
cervical spine disability.  In any event, the disorder has 
not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his pain and overall functional 
impairment hamper his performance in some respects, such as 
preventing him from employment in occupations that involve 
frequent pushing and pulling or the full range of motion of 
his elbow joint, but certainly not to the level that would 
require extra-schedular consideration, since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  The veteran's left elbow was normal in 
appearance and had no significant heat, redness, swelling, 
effusion, drainage, or abnormal movement, and he did not 
indicate he had trouble dressing himself, although he did 
indicate some minor difficulty in washing.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. at 227.



ORDER

A 30 percent rating is granted for the residuals of the 
veteran's left elbow injury with arthritis, subject to the 
laws and regulations governing the payment of VA 
compensation.



	                        
____________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



